Citation Nr: 0924949	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  08-38 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a low back disorder, to 
include osteoporosis and degenerative disc disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1950 to July 
1954.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 decision rendered by the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for osteoporosis of the lumbar spine initially 
claimed as lower back pain.

In a March 2006 decision, the RO denied service connection 
for a back disorder because the Veteran did not submit his 
service treatment records.  The Veteran was informed of the 
decision and of his appellate rights on March 18, 2006.  He 
did not submit a notice of disagreement within one year and 
the decision became final.  38 U.S.C.A. § 7105(c) (West 
2002).

Ordinarily, new and material evidence would be required to 
reopen this claim.  38 U.S.C.A. § 5108 (West 2002).  Under 
the provisions of 38 C.F.R. § 3.156(c), however, when VA 
receives relevant service department records that did not 
exist at the time of a prior final decision, VA will 
reconsider the prior decision without the need for new and 
material evidence.  Evidence added to the record since the 
2006 decision includes service treatment and personnel 
records that are relevant to the claim.  The Board will 
therefore review this claim on a de novo basis.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

The Veteran contends that an epidural received during an 
emergency appendectomy during service caused his current back 
disorder. 

Service treatment records are unavailable with the exception 
of a July 1954 physical examination for separation.  The 
examination revealed a normal spine.  The Veteran was shown 
to have had a 14 cm diagonal appendectomy scar, right lower 
quadrant (RLQ) and well-healed (WH).  The Veteran denied all 
other significant medical history since his last examination.

The Veteran's DD 214 shows a military occupational specialty 
(MOS) of "Air Police Squadron."

At a February 2008 VA examination, the Veteran reported onset 
of his low back pain in the 1950s, following a spinal 
injection in 1951 for an appendectomy.  He denied ever seeing 
a doctor or other treatment for the back pain.  The examiner 
opined "[I]t is less likely than not 50:50 probability that 
[the Veteran's] lumbar spine condition is related to 
service."

In a July 2008 addendum, the nurse practitioner who provided 
the examination indicated that she had reviewed the claims 
file.  She opined "[I]t is less likely than not that [the] 
back condition is related to service."  The rational that 
accompanied the opinion was that the "discharged 
examination" showed no back problems and a normal spine; and 
in the 50 plus years since discharge from service, there had 
been no evidence of back problems.  This opinion is 
inadequate because it relied on the absence of medical 
records and failed to consider the Veteran's statements as 
evidence.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 
(2007).

In a June 2008 letter, the Veteran's private primary care 
physician (Dr. C.) indicated the Veteran has degenerative 
disc disease.  Dr. C. noted that the Veteran had received an 
emergency "spinal shot" that resulted in low back pain 
which continued to hurt on an intermittent basis.  He also 
stated that the Veteran had worked in "security detail" for 
a number of years.  In his opinion, the chronicity and 
physical nature of such work, certainly contributed to the 
development of the current degenerative disc disease.  It is 
unclear from the letter whether Dr. C. was attributing the 
back disability to work in service or after.  

In another June 2008 letter, the Veteran's private orthopedic 
surgeon confirmed that the Veteran has extensive degenerative 
disc disease.  He also noted the history reported by the 
Veteran of receiving a spinal anesthetic in service.  He 
further indicated that the Veteran was required to do a lot 
of heavy lifting and prolonged standing during his "multiple 
active duty tours."  It was his opinion that the nature of 
this work contributed to the development of the current 
degenerative disc disease.  This opinion appears to be based 
on an inaccurate factual premise, namely that the Veteran had 
multiple tours of active duty.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The types of evidence that 'indicate' that a current 
disability 'may be associated' with military service include, 
but are not limited to, medical evidence that suggests a 
nexus but is too equivocal or lacking in specificity to 
support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006).  The threshold for finding a link between 
current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

The current record contains medical opinions that suggest a 
link between the current disability and service, but lack 
sufficient specificity to support a decision on the merits.  
Hence an examination is necessary.  As explained above, the 
VA examination is inadequate.  VA regulations provide that 
where "diagnosis is not supported by the findings on the 
examination report or if the report does not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes." 38 
C.F.R. § 4.2 (2008); see 38 C.F.R. § 19.9 (2008).  Where the 
Board makes a decision based on an inadequate examination, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination.'"  Goss v. Brown, 9 Vet. App 109, 114 (1996); 
Stanton v. Brown, 5 Vet.App. 563, 569 (1993)

Accordingly, this case is remanded for the following:

This appeal has been advanced on the Board's docket.

1.  The Veteran should be afforded a VA 
examination to determine whether any 
current back disability had its onset in 
service or is related to injuries 
reported in service.  The examiner should 
review the claims folder and note such 
review in the examination report or in an 
addendum.

The examiner should provide an opinion as 
to whether any current low back 
disability, at least as likely as not (50 
percent probability or more), had its 
onset in service.  The examiner should 
provide a rationale for this opinion.

The examiner is advised that the Veteran 
is competent to report injuries and 
symptoms and that his reports must be 
taken into account in formulating the 
requested opinion.

2.  If any benefit sought on appeal 
remains denied, a statement of the case 
should be issued before the case is 
returned to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).





